DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered. By this amendment, claims 1, 7, and 9 are amended and claims 1-5 and 7-9 are now pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitations “due to the single contact electrode being the therapeutically effective distance from the target afferent nerve fiber”, “due to the single contact electrode being the therapeutically effective distance from the target Type I or Type Ib afferent nerve fiber”, and “due to the single contact electrode being a therapeutically effective distance from the target Type Ia and Ib afferent nerve fiber” each amounts to a recitation of portions of the human body per se without referring to any functionality of the system. Each of the recitations makes an intended result dependent upon a location relative to a portion of the human body and, thus, makes the intended result dependent on and requiring the human body. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993). 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen (U.S. 2002/0099419, previously cited). Regarding claim 1, Cohen discloses an electrical stimulation system comprising: a single contact electrode 11/12/13 (see Figures 1 and 2; the language “insertable in-vivo a therapeutically effective distance from a target afferent nerve fiber” is considered to only require the ability of the electrodes to be inserted, which the electrodes of Cohen are able to be inserted); a percutaneous lead 16 (see Figure 2); an electrical stimulator 20 operatively coupled with the single contact electrode (see Figure 2). The recitation “to provide electrical stimulation through the single contact electrode to the target afferent nerve fiber, wherein the electrical stimulation is configured to generate an action potential in the target afferent nerve fiber while avoiding generation of unwanted responses in non-target nerve fibers due to the single contact electrode being the therapeutically effective distance from the target afferent nerve fiber” is considered an intended use recitation that fails to further define the claimed system over that of the prior art. It has been held that a recitation with respect to the manner in which a claimed . 
Regarding claim 3, the recitation “wherein the generation of unwanted responses in the non-target nerve fibers comprises generation of action potentials in a small sensory nerve fiber” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Regarding claim 4, the recitation “wherein the generation of unwanted responses in the non-target nerve fibers comprises generation of action potentials in Type III and Type IV afferent nerve fibers” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Regarding claim 5, the recitation “wherein the generation of unwanted responses in the non-target nerve fiber comprises generation of an action potential in a motor sensory nerve fiber” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Regarding claim 7, Cohen discloses an electrical stimulation system comprising: a percutaneous lead 16 (see Figure 2); a single contact electrode 11/12/13 coupled with the percutaneous lead, wherein the single contact electrode is configured to be positioned a therapeutically effective distance from a target Type I or Type Ib afferent nerve fiber (see Figures 1 and 2); and an electrical stimulator 20 coupled with the percutaneous lead (see Figure 2). Further, the recitation “wherein the electrical stimulator delivers electrical stimulation through the single contact electrode to the target Type I or Type Ib afferent nerve fiber to generate an action potential in the target afferent Type I or Type Ib nerve fiber while avoiding generation of unwanted responses in non-target Type III and Type IV afferent nerve fibers to reduce a perception of pain due to the single contact electrode being the therapeutically effective distance from the target Type I or Type Ib afferent nerve fiber” is considered an intended use recitation that fails to further 
Regarding claim 9, Cohen discloses an electrical stimulation system comprising: a percutaneous lead 16 (see Figure 2); a single contact electrode 11/12/13 coupled with the percutaneous lead, the single contact electrode insertable into a human body (see Figures 1 and 2); an electrical stimulator 20 operatively coupled with the lead (see Figure 2), the electrical stimulator configured to deliver electrical stimulation to at least one of Type Ia and Ib target afferent nerve fibers (the electrical stimulator is described as delivering stimulation to small-diameter sensory fibers and large-diameter sensory fibers {see paragraph [0015]}, and the configuration of the stimulator does not change based on whether these fibers are of Type Ia, Ib, or other type). The recitation “to generate an action potential in the at least one of Type Ia and lb target afferent nerve fibers while avoiding generation of action potentials in non-target Type III and IV nerve fibers to reduce a perception of pain by the human body, due to the single contact electrode being a therapeutically effective distance from the Type Ia and Ib target afferent nerve fiber, wherein the at least one of Type Ia and Ib target afferent nerve fibers are located outside a central nervous system of the human body” is considered an intended use recitation that fails to further define the claimed system over that of the prior art. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (U.S. 2002/0099419, cited above). Cohen discloses the invention substantially as claimed, but fails to disclose that the single contact electrode has a surface area of approximately 20 mm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the electrodes of Cohen to have a surface area of approximately 20 mm2, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered and are considered moot in part and non-persuasive in part. Those arguments which are considered moot will not be answered herein, as the rejections to which they apply are no longer pending. Regarding the rejection of the claims as being anticipated by Cohen, the Applicant argues that Cohen fails to disclose the electrical stimulation is configured to generate an action potential in the target afferent nerve fiber while avoiding generation of unwanted response in non-target nerve fibers due to the single contact electrode being a therapeutically effective distance from the target afferent nerve fiber. As discussed above, this recitation is considered to be an intended use recitation that fails to further define the claimed device over that of the prior art. Additionally, as discussed above, such a recitation is dependent on implantation in the human body and is considered to be non-statutory based on the recitation of the human body. Claims are directed to systems and not to a method of treating that includes implanting electrodes a therapeutically effective distance from a target nerve. The Applicant has failed to point to any aspect of the systems that differentiates the claimed invention from that of the prior art, rather arguing that the prior art fails to disclose the method step of placing the electrodes a therapeutically effective distance. There is no need to modify the electrode location of Cohen because the claims do not require a specific electrode location, as the claims are directed to a system. For at least the reasons given above, the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792